        Case 1:18-cv-00912-JEJ Document 53 Filed 08/01/19 Page 1 of 4




             IN THE UNITED STATES DISTRICT COURT FOR
               THE MIDDLE DISTRICT OF PENNSYLVANIA

MELISSA DYANN PENN,

                           Plaintiff,             CIVIL ACTION NO. 1:18-CV-00912

       v.                                         Judge John E. Jones III

GALEN DETWEILER, et al.,

                           Defendants.



                                        ORDER

      AND NOW, this _______day of ________________, 2019, upon

consideration of the Motion for Summary Judgment filed on behalf of Defendants,

Galen Detweiler and the City of York (“Defendants”), and any Response(s)

thereto, it is hereby ORDERED and DECREED that Defendants’ Motion for

Summary Judgment is GRANTED and that judgment is entered in favor of

Defendants and against Plaintiff on all counts.



                                                     BY THE COURT:



                                                     _______________________

                                                                            J.
        Case 1:18-cv-00912-JEJ Document 53 Filed 08/01/19 Page 2 of 4




             IN THE UNITED STATES DISTRICT COURT FOR
               THE MIDDLE DISTRICT OF PENNSYLVANIA

MELISSA DYANN PENN,

                           Plaintiff,            CIVIL ACTION NO. 1:18-CV-00912

       v.                                        Judge John E. Jones III

GALEN DETWEILER, et al.,

                           Defendants.


   DEFENDANTS, THE CITY OF YORK AND GALEN DETWEILER’S
            MOTION FOR SUMMARY JUDGMENT

      Pursuant to Federal Rule of Civil Procedure 56(a) and Local Rule of Civil

Procedure 56.1, Defendants, Galen Detweiler and the City of York, by and through

their counsel, John P. Gonzales, Esquire, and Marshall, Dennehey, Warner,

Coleman & Goggin, P.C., respectfully move for Summary Judgment in their favor

and against Plaintiff Melissa Dyann Penn. In support thereof, Defendants rely

upon and incorporate by reference: the arguments, facts, and authorities set forth in

the attached Memorandum of Law; and the Statement of Undisputed Material

Facts and exhibits attached thereto.

      WHEREFORE, Defendants respectfully request that judgment be entered

in their favor and against Plaintiff Melissa Dyann Penn, and that the Court enter

the attached Order.
        Case 1:18-cv-00912-JEJ Document 53 Filed 08/01/19 Page 3 of 4




                             Respectfully submitted,


                             MARSHALL DENNEHEY WARNER
                             COLEMAN & GOGGIN



                             By:
                                   JOHN P. GONZALES
                                   Attorney ID No. 71265
                                   2000 Market Street, Suite 2300
                                   Philadelphia, PA 19103
                                   P: (215) 575-2871/F: (215) 575-2871
                                   E-mail: jpgonzales@mdwcg.com
                                   Counsel for Defendants

Date: August 1, 2019
          Case 1:18-cv-00912-JEJ Document 53 Filed 08/01/19 Page 4 of 4




                         CERTIFICATE OF SERVICE

      I, JOHN P. GONZALES, ESQUIRE, counsel for Defendants, Galen
Detweiler and the City of York, caused a true and correct copy of Defendants’
Motion for Summary Judgment and supporting documentation was electronically
filed with the Court, and is available for viewing and downloading from the ECF
System.



                                     MARSHALL DENNEHEY WARNER
                                     COLEMAN & GOGGIN




Dated: August 1, 2019          By:   ____________________________________
                                     JOHN P. GONZALES, ESQUIRE
                                     Attorney for Defendants
                                     Attorney ID No. 71265
                                     2000 Market Street, Suite 2300
                                     Philadelphia, PA 19103
                                     P: (215) 575-2871/F: (215) 575- 0856
                                     E-mail: jpgonzales@mdwcg.com
